Citation Nr: 0334329	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from June 1971 to 
June 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, finding that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
chronic psychiatric disorder.  

The Board remanded the case in May 2001 to obtain additional 
records absent from the claims folder.  The case now returns 
to the Board for adjudication.  


FINDINGS OF FACT

1.  The RO declined to reopen the issue of entitlement to 
service connection for a psychiatric disorder in September 
1986.

2.  Evidence received since the September 1986 rating 
decision is new and so significant that it must be considered 
in order to fairly decide the claim on the merits.

3.   A chronic psychosis was manifested to a compensable 
degree within the first post-service year.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (2001).

2.  A psychosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a), 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant. 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA 
notified the claimant of the evidence needed by "VCAA 
letters" dated in November 2001 and May 2003, as well as by 
a June 2003 supplemental statement of the case. 

In this decision the Board reopens the veteran's claim and 
grants the full benefit sought.  Accordingly, there is no 
possibility that further development will provide any 
additional assistance in furtherance of the claim.  Hence, 
additional notice or development pursuant to the VCAA is not 
required.  Id. 

Service Connection for Psychiatric Disorder; Whether New and 
Material Evidence Has Been Submitted to Reopen Claim

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A psychosis 
may be subject to service connection based on presumed 
incurrence in service if manifested to a compensable degree 
within one year subsequent to service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

With certain exceptions, no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.1(n), 3.301 (2003).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
previously denied claim, the Secretary shall reopen the claim 
and review the former disposition of the claim.
For the purposes of this case, new and material evidence is 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that new evidence could be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the veteran was last denied service connection 
for a psychosis by a September 1986 RO decision.  Evidence of 
record at that time consisted of service and post-service 
medical records, with service medical records showing no 
findings or treatment for a psychiatric disorder, and post-
service records showing VA and private treatment and 
hospitalization for a psychiatric disorder variously 
diagnosed as schizoaffective disorder, schizophrenia, bipolar 
disorder, or variations thereon.  

The first post-service medical record of psychiatric 
treatment is a record of VA hospitalization from September to 
October 1974, for a condition then diagnosed as an acute 
schizophrenic reaction.  The veteran was not thereafter 
hospitalized again until November 1977, and at that time he 
was diagnosed with schizo affective type schizophrenia.  On 
both occasions drug screening was negative for any illicit 
substance.

VA adjudications denying the veteran's claim prior to the 
September 1986 rating action attributed the veteran's mental 
illness requiring the September to October 1974 
hospitalization to an acute psychotic reaction to drug use.  
Therefore, VA denied the claim pursuant to regulations 
barring service connection for disorders that are the result 
of willful misconduct, in this case drug abuse, pursuant to 
38 C.F.R. §  3.301 (2003). 

In the September 1986 rating action, the adjudicator noted 
that the veteran had been diagnosed in June 1986 with severe, 
chronic schizophrenia, but nonetheless concluded that new and 
material evidence had not been submitted to warrant reopening 
the claim.  

Numerous records of treatment and hospitalization have been 
added to the claims folder since the September 1986 RO 
denial, including opinion letters dated in 2003 from the 
veteran's current treating VA psychiatrist.  As discussed 
below, that psychiatrist, based on review of the entire 
claims folder, concluded that the veteran's psychosis, 
diagnosed as a bipolar disorder, was due to his period of 
service.  That examiner did not conclude that the disorder 
was the result of drug abuse.  These opinions directly 
address the etiology of the disorder at issue.  Hence, they 
are so significant that they must be considered together with 
all evidence of record in order to fairly decide the claim on 
the merits.  As new and material evidence has been submitted 
the claim is reopened.  38 C.F.R. §  3.156(a).  

The Board will now addresses the claim on the merits. 

As noted above, the available service medical records include 
no complaints, finding, or treatment for any psychiatric 
disorder. 

In several statements from January through July 20003, the 
appellant's treating VA psychiatrist informed that the 
veteran was under his care for bipolar disorder, and provided 
opinions addressing the etiology of the disorder as related 
to service.  In short, the psychiatrist opined that the 
veteran's mental disorder was precipitated by his period of 
service and stressful events in service.  In a July 2003 
note, the psychiatrist added that he had reviewed the 
veteran's claims folder, and explained that he believed the 
rigors of Marine basic training and in particular the 
experiences of this veteran in basic training and throughout 
his service precipitated his mental impairment.  The 
psychiatrist noted that the veteran was first hospitalized 
for his psychiatric disorder shortly after service in 1974.  

Over the years from 1974 to the present, the veteran has been 
variously diagnosed with bipolar disorder with psychotic 
features, schizophrenia, and schizoaffective disorder with 
depression.  Regardless of the diagnosis, the Board accepts 
opinions of recent examining and treating psychiatrists that 
the veteran has a severe, chronic psychosis.  

A record of VA hospitalization from September to October 1974 
informs that the veteran presented with an acute break from 
reality, with auditory and visual hallucinations, and 
delusional thinking involving religiosity and extreme 
depersonalization.  A drug screen, blood screen, and 
urinalysis were all within normal limits.  Nonetheless, 
examiners noted that the psychotic episode was apparently 
related to hallucinogen use.  Psychotic thinking remitted 
following a two-week treatment of Phenothiazine, though 
suspiciousness and withdrawal continued.  Interpersonal 
therapy was provided.  The veteran was discharged without 
medication and deemed "competent to handle normal routine 
responsibilities."  Further detail as to the veteran's 
condition upon discharge was not provided.  An acute 
schizophrenic reaction was diagnosed.    

From November to December 1977 the veteran was hospitalized 
at a South Carolina State hospital following voluntary 
admission with a physician's referral.  Upon admission the 
veteran was noted to be non-communicative.  During the course 
of the hospitalization a psychiatric consultant noted that 
the veteran appeared psychotic, with preoccupations with 
sexual matters which were speculated to be part of a somatic 
delusion.  He was noted to be not overtly depressed by 
extremely impulsive, with a great amount of difficulty 
tolerating stress, frustration, or planning ahead.  The 
veteran reported a history of his prior VA hospitalization, 
which he reported had occurred one day following his use of 
tetra hydro cannabinol (THC).  The psychiatric consultant 
speculated, based on the veteran's self-reported history, 
that this prior psychotic episode had been precipitated by 
Phencyclidine under the guise of THC.  The consulting 
psychiatrist did not have the benefit of the veteran's prior 
medical record, and hence was apparently without knowledge 
that drug screening by VA in 1974 had been negative.  In the 
course of his 1977 hospitalization, the veteran reported that 
prior to the current hospitalization he had been using THC, 
marijuana and cocaine.  Notably, however, a drug screen was 
negative at admission.  Nonetheless, relying on the veteran's 
self-reported drug use, treating psychiatrists concluded that 
both the current psychotic episode and the prior psychotic 
episode in 1974 were precipitated by drug abuse, with the 
appellant functioning reasonably well between these episodes.  

The Board notes, however, that the history as reported by the 
veteran at the 1977 South Carolina hospitalization was 
unreliable, since he also reported that his prior VA 
hospitalization had been for emotional difficulties and that 
he had not been treated with medication.  The veteran's 
characterization of his prior hospitalization is plainly 
contradicted by the medical record which shows inpatient 
pharmacological care.  The veteran also reported at the 
November 1977 hospitalization that he had done well following 
that prior VA hospitalization, returning to live with his 
parents and attending a community college for two years, and 
then transferring to the University of South Carolina.  He 
could not, however, pinpoint the onset of his current 
symptoms, except to express feelings of extreme depression.  
He also expressed an unfounded fear that he had lost his job 
(he had not), a feeling that things seemed unreal to him, 
suicidal thoughts, and a fear as to his sexual identity.  

During the November 1977 hospitalization, the veteran's 
sister perhaps provided a more reliable account of his recent 
history.  By her report, he had complained prior to the 
hospitalization that his mind was not working, that he felt 
guilty of many things, and that he had seen people's lips 
moving without them saying anything.  Reportedly three weeks 
prior to admission he obsessively questioned his own 
sexuality following a university human sexuality course.  His 
sister also reported that though the veteran was enrolled as 
a journalism major at the university, his writing appeared to 
have deteriorated over the last several years.  The final 
diagnosis was schizo-affective type schizophrenia  He was 
treated with an anti-psychotic.  It was recommended that he 
return to work or school but not both.  

From June to August 1978 the veteran again underwent VA 
hospitalization.  The medical records note that the veteran 
was hospitalized following his family's report of a 10-day 
period of auditory and visual hallucinations, ideas of 
reference, increasing religiosity, and feelings of being 
externally controlled.  Upon admission, increasing doses of 
Haldol were administered for the first three weeks of 
hospitalization, without response.  Mellaril, however, 
resulted in a gradual improvement in his mental status and 
behavior.  The veteran was discharged with a prescription of 
Mellaril.  Laboratory screening during this term again did 
not reveal illicit drug use.  Still, the veteran was 
diagnosed with paranoid schizophrenia and multi drug abuse. 

The veteran thus exhibited psychotic symptomatology prior to 
the 1974, 1977, and 1978 psychiatric hospitalizations, and 
responded to antipsychotic treatment in each case.  While 
there are conclusions in the 1974 and 1977 hospitalization 
reports that the psychotic episodes for which he was 
hospitalized were acute and precipitated by drug use, the 
Board notes that drug screening was negative.  Further during 
a June 1980 hospitalization at a South Carolina State 
Hospital the veteran denied drug use over the prior 8 years, 
and the discharge report did not reflect on going illicit 
drug use.
 
As discussed above, both the RO and the Board in prior 
decisions determined that the veteran's psychosis within the 
first year post service was precipitated by illegal drug use 
and thus barred from service connection, pursuant to 
38 C.F.R. § 3.301.  However, relying on the most recent 
medical opinions by the veteran's treating VA psychiatrist, 
the Board now determines that the preponderance of the 
evidence is against the conclusion that illegal drug use 
caused or precipitated the psychosis for which he was 
initially hospitalized during the first postservice year in 
1974.  In drawing this conclusion, the Board notes that the 
prior medical findings of precipitating prior drug use were 
based on the veteran's self-report during his 1974 and 1977 
hospitalizations.  The 1977 self-report was mixed with other 
statements regarding his prior hospitalization which were 
patently false - that the 1974 hospitalization was for 
emotional reasons, and that he was not then treated with 
medication.  The veteran's ongoing state of denial regarding 
the nature of his mental illness is amply documented and 
remarked on by physicians in the medical record, with 
persistence of such denials in recent documented treatment 
sessions.  

The Board therefore concludes that the negative drug screens 
are more reliable evidence regarding any drug-associated 
causation of the psychotic episodes resulting in his 1974 and 
1977 psychiatric admissions.  These negative screens point to 
an acquired chronic psychosis as the basis for those 
hospitalizations, rather than acute psychotic reactions to 
illicit drugs.  The veteran's sister's report of his 
degrading functioning prior to the 1977 hospitalization, and 
the ongoing presence of psychosis in the years thereafter, 
all point to a chronic psychosis of onset within the first 
post-service year.  

Because the Board concludes that the veteran's psychotic 
episode in 1974 was part of an ongoing psychosis and not due 
to illegal drug use, the regulatory bar to benefits for 
disability due to illegal drug use does not apply.  See 
38 C.F.R. § 3.301. 

Numerous VA and South Carolina State hospitalizations for 
treatment of uncontrolled psychosis over the years from 1974 
until the present establish the persistence of psychosis, and 
support the conclusion that the psychosis from which the 
veteran suffered in 1974 was the same disorder persisting to 
this day.  The veteran's psychosis has been medically 
associated with an ongoing pattern of inadaptability to work 
environments, and with inadaptability even when prescribed 
medical maintenance is followed.  Patterns of delusions, 
hallucinations, paranoia, dissociation, and mania and/or 
depression, as noted in medical records, have also persisted 
from the 1974 VA hospitalization to the present.  Thus the 
Board finds ample evidence within the medical record to 
support the current treating VA psychiatrist's medical 
conclusion that the veteran has had an ongoing, chronic 
psychosis from service, or at least a compensably disabling 
disorder during the first post-service year.

Finally, as referenced earlier, the competent evidence of 
record includes a medical opinion from a VA physician who has 
reviewed the claims folder, examined the veteran, and linked 
a current psychosis to the claimant's military service.  This 
opinion is not contradicted, and the Board may not substitute 
its own opinion for that of a competent medical professional.

Accordingly, in light of all of the foregoing, the Board 
finds that service connection for psychosis is warranted.  


ORDER

The claim of entitlement to service connection for a 
psychosis is reopened.  

Service connection for a psychosis is granted.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



